Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are pending in this application, with claims 5-20 newly added and claim 1 currently amended. Claims 1-20 are examined herein. 

Response to Arguments
3.	Applicant's arguments filed 10/28/21 have been fully considered but they are directed to the amended claim language and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8, 9, 10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 8 is indefinite because it fails to provide antecedent basis for the recitation “the annealing.”


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledford et al., US Publication 2014/0254740.
12.	Regarding claims 11 and 18, Ledford discloses a cladding tube (Figs. 2 and 3) for use in a water cooled nuclear reactor ([0027-28]) comprising: a cladding tube (22; [0029])) formed from a zirconium alloy and having a coating (26; [0030]) uniformly deposited thereon by a cold spray thermal deposition process ([0035]). 
the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
14.	Regarding claims 12, 15, and 16, Ledford anticipates the cladding tube of claim 11 and further discloses a coating thickness of 10-175 microns, such as 75 microns ([0031]). Ledford, therefore discloses a cladding tube, wherein the coating is up to 300 microns thick, wherein the coating has a thickness in a range of 5 microns to 100 microns, and wherein the coating has a thickness in a range of 50 microns to 100 microns. MPEP 2131.03. 

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ledford et al., US Publication 2014/0254740 in view of Brachet et al., US Publication 2017/0287578.
21.	Regarding claim 1, Ledford discloses a cladding tube (Figs. 2 and 3) for use in a water cooled nuclear reactor ([0027-28]) comprising: a cladding tube (22; [0029])) formed from a substrate comprising a zirconium alloy and having a chromium-containing alloy coating (26; [0030]) uniformly deposited on the substrate by a cold spray thermal deposition process ([0035]).
22.	Further regarding claim 1, the recited method steps of the cold spray process have not been given patentable weight. MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
23.	Finally regarding claim 1, Ledford does not disclose a chromium-based alloy coating. Brachet teaches a cladding tube (Fig. 7A) for use in a water cooled nuclear reactor ([0002-3) comprising: a cladding tube (1) formed from a substrate comprising a zirconium alloy and having a chromium or chromium-based alloy coating (2) deposited on the substrate ([0217-8]; [0094]). One of ordinary skill in the art at the time of the invention would have been motivated the combine the chromium-based alloy 
24.	Regarding claims 2, 5, and 6, Ledford as modified by Brachet makes obvious the cladding tube of claim 1. Ledford further discloses a coating thickness of 10-175 microns, such as 75 microns ([0031]). Ledford, therefore discloses a cladding tube, wherein the coating is up to 300 microns thick, wherein the coating has a thickness in a range of 5 microns to 100 microns, and wherein the coating has a thickness in a range of 50 microns to 100 microns. MPEP 2131.03. 
25.	Regarding claims 3 and 4, Ledford as modified by Brachet makes obvious the cladding tube of claim 1. Brachet further teaches a cladding tube coating wherein the coating is a Cr-based alloy comprising at least silicon, yttrium, or aluminum at a combined content of 0.1 to 20 atomic % ([0094-5]) and wherein the coating is a Cr-based alloy comprising 80 to 99 atom% of chromium ([0094-5]).
26.	Regarding claim 7, Ledford as modified by Brachet makes obvious the cladding tube of claim 1. Ledford discloses a coating thickness of 10-175 microns, which overlaps the claimed range of 100-300 microns, making obvious the claimed range. MPEP 2144.05.
27.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ledford et al., US Publication 2014/0254740.
28.	Regarding claim 17, Ledford anticipates the cladding tube of claim 11. Ledford discloses a coating thickness of 10-175 microns, which overlaps the claimed range of 100-300 microns, making obvious the claimed range. MPEP 2144.05.

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
30.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646